Title: From Abigail Smith Adams to Harriet Welsh, 15 March 1815
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Quincy March 15 1815

you and your Mother have been So frequently in the pratcise of fitting out your Brothers for voyages that you know better than I do, what will be necessary for the Boys; will you recollect, and tell me. I have been thinking, one Suit of cloaths, beside those which they will wear at Sea, will be enough. George must have a new great Coat, and John can take his. how many Shirts a peice will be necessary. will they want Gowns? of what kind? I Should not like to have them go untill I could hear again from their Father; and know when he will be in England, for to Send them there, at Random, without any person to consign them too, will not do.
I have a curious pursuit to put you upon now: but all for the common good. you See by mr Adamss Letters how anxious he is to procure every information respecting the fisheries, without exciting too much Speculation about them, and as this State more than any other is interested in them, it behooves every one concernd, to transmit to him, or his Father every information in their power, for altho both the President and mr Adams consider them held by the Treaty of 83, the British will Strive, to juggle us out of it, or insist upon an Eqivalent, while we consider them as our Right. I have heard that the Gentlemen of the Law, give it as their opinion, that vessels, cannot go to the Coast, and Labrador fisheries, as formerly, and that the Merchants cannot get their vessels insured. “Now it is on the other hand, thus considerd, that the Treaty of 83, has not been annihilated by the existance of the war, because the parties at Ghent, have not only, not agreed to abrogate it, but have expressly referrd to it, and in the Treaty made a provision to carry the Stipulation as to boundaries of the treaty of 83 more fully and explicitly into effect.— now it being an uncontroverted principle of the Law of Evidence, that the whole must be admitted if a part is received, unless Some reciprocal and mutual agreement exists to the Contrary, and as no Such Stipulation does exist in the present case, the Treaty of 1783 is even by the Shewing of the British commissioners themselves, Still in existance, with all the Rights and Liberties incident to it, and of concequence with the full and free use, to the inhabitents of the united States of the fisheries, as formerly recognised, and Secured to the U S by the Treaty” and it was upon this ground no doubt, that mr Adams finally agreed to Sign the Treaty—
Now what is wanted of you Dear Harriet, is to ask of mr Keating all the information he can give, respecting the importence, of the Fisheries, to this State. we have learnt that he has been engaged in them. first, the Bank fisheries, the Size Tonage and number of Men employd—the fares they make in a Season, the quantity of fish taken the value of them, the markets to which they are Sent?
2ly The Coast and Labrador fisherie. the Number of vessels employd annually, their Size Number of Men employd, quantity of fish usually taken, its value, and the Markets to which they are Sent—the Same with respect to the Salmon and Mackarel fisheries and the whale also?
you See by mr A’s Letters which you have read, his anxiety to get every information possible upon this Subject. Since the year 83. many Changes have taken place; and these fisheries for which his Father so earnestly contended: and so Successfully Secured; have acquired Still greater importence, and further extention—being the Staple Commodity of this State, not So fully understood, by the Statesmen of the South, nor So highly appreciated by them—as you See by mr A’s Letter
It is highly proper that the Gentlemen engaged in this buisness Should transmit to him every information they possess upon a Subject of So great interest to the country and this State in particular. it is a Subject which will come into discussion with the British Government, and if not Legally firmly and positively insisted upon; and you  them, will create an other war between the two countries at no very distant period.
which Heaven avert, it is not wished to make a public Stir, upon the Subject. there are persons who would gladly See them Surrenderd to the British, if we may judge from News paper speculations.
you may transcribe as much of this Letter as you thing proper, and read to mr Keating, or read him the original If your Father or Brother can obtain from any one else information upon this Subject, the Sooner mr A. can be in possession of it, the better in the mean time, I hope the merchants will Send out their vessels as usual, and take for granted that they are Safe. If they hesitate it will be tacitly yielding the point. at least it will be bringing into a trial.
Susan has compleated her task. She Sends the patterns. we have had a fine rain, which for the present increases the Mud. the Roads were never worse
I am glad to See the Sun Beams, to enliven the ordinations ceremony, which is this day to take place in Chancy place—where you will find a Successor to mr Everet I know not.
Let me know how Caroline is. what date is her Letter?
Yours affectionatly
A Adams